MEMORANDUM OPINION
                                          No. 04-11-00078-CV

                              IN THE INTEREST OF C.A.G., A Child

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2002-CI-02346
                               Honorable Jim Rausch, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 29, 2011

DISMISSED FOR WANT OF PROSECUTION

           To date, appellant has failed to pay the applicable filing fee in this appeal. Texas Rule of

Appellate Procedure 5 provides,

           A party who is not excused by statute or these rules from paying costs must pay—
           at the time an item is presented for filing—whatever fees are required by statute
           or Supreme Court order. The appellate court may enforce this rule by any order
           that is just.

TEX. R. APP. P. 5.

           On May 25, 2011, we ordered appellant to either (1) pay the applicable filing fee in this

appeal or (2) provide written proof to this court that appellant is excused by statute or these rules

from paying the filing fee on or before June 9, 2011. See TEX. R. APP. P. 20.1 (providing that

party who qualifies as indigent under Rule 20 may proceed without advance payment of costs).
                                                                               04-11-00078-CV


We warned that if appellant failed to respond within the time provided, this appeal would be

dismissed. See TEX. R. APP. P. 42.3(c).

       Because appellant has failed to pay the filing fee or provide written proof that he is

excused from paying the filing fee, we dismiss this appeal. See id.



                                                            PER CURIAM




                                               -2-